Citation Nr: 0616172	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  03-32 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1958 to January 1986.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a July 2003 
rating decision of the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO) that continued a 20 percent 
rating for diabetes mellitus.  The case was before the Board 
in April 2005 when it was remanded for further development, 
including a VA examination.


FINDING OF FACT

The veteran's diabetes mellitus is reasonably shown to 
require insulin, a restricted diet, and regulation of 
activities, but has not been manifested by episodes of 
ketoacidosis or hypoglycemic reactions requiring 
hospitalizations or twice a month visits to a diabetic care 
provider.


CONCLUSION OF LAW

A 40 percent rating is warranted for the veteran's diabetes 
mellitus.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.119 Diagnostic Code 
(Code) 7913 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi,  
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim.  While he did not receive 
complete notice prior to the initial rating decision, an 
April 2005 letter provided certain essential notice prior to 
the readjudication of his claim.  Mayfield v. Nicholson, 444 
F. 3d 1328 (Fed. Cir. 2006).  This letter explained the 
evidence necessary to substantiate the claim, the evidence VA 
was responsible for providing, the evidence he was 
responsible for providing, and asked him to provide any 
evidence or information he had pertaining to his claim.  The 
decision below grants what the veteran seeks, and he is not 
prejudiced by the award.  He is not prejudiced by any defect 
in notice as he has had full opportunity to supplement the 
record and participate in the adjudicatory process.  
Additionally, in compliance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), an April 2006 letter 
informed the veteran of disability rating and effective date 
criteria.  Finally, it is not alleged (by the veteran or his 
representative) that notice in this case was less than 
adequate.  

The veteran's pertinent treatment records have been secured.  
The RO arranged for VA examinations in July 2003 and October 
2005.  He has not identified any information that remains 
outstanding and in February 2006 correspondence, he 
specifically stated he had no more evidence to submit.  Thus, 
VA's duty to assist is also met.  Accordingly, the Board will 
address the merits of the claim.


B.	Factual Background

A March 2003 letter from the veteran's private treatment 
doctor, Dr. P. L., reports the veteran was diabetic and was 
administering Humulin 70/30 to himself in the morning and 
evening.

On July 2003 VA examination, the veteran reported he had not 
had any hypoglycemic reactions or ketoacidosis "in a long 
time" and had never been hospitalized because of any such 
reactions.  The examiner noted his weight was stable and that 
his activities were not restricted because of his diabetes.  
The veteran reported he walked two to three miles a day.  He 
visited his diabetic treatment provider every three to six 
months.  Neurological, eye, skin, and extremity examinations 
were all normal.  The veteran reported he did not have any 
bladder dysfunction.  The diagnosis was "diabetes mellitus, 
type II, now on both insulin and metformin."  The examiner 
noted the veteran was not suffering from any complications as 
a result of his diabetes.

A September 2003 letter from Dr. P. L. states the veteran 
continued to administer twice daily Humulin 70/30 and was on 
a restricted American Diabetic Association (ADA) approved 
diet of 1800 calories a day.  He also reported the veteran's 
severe degenerative joint disease of the knees restricted his 
activities.

A November 2003 letter from Dr. P. L. notes the veteran 
continued to administer Humulin 70/30 twice a day and to 
follow an ADA approved diet of 1800 calories a day.  The 
letter adds that his activities were restricted because of 
his diabetic condition.

A January 2004 statement from the veteran, responding to the 
January 2004 supplemental statement of the case, explains 
that the change between Dr. P. L.'s September 2003 and 
November 2003 letters was because the doctor noticed the 
worsening of the veteran's symptoms and determined he needed 
to regulate his activities because of his diabetes.

On October 2005 VA examination, the veteran reported he had 
suffered from hypoglycemia about once a month for the past 
two years, but had not been hospitalized for any reactions.  
He did not have ketoacidosis.  He was on a restricted diet, 
but had gained 7 pounds since his last examination.  He did 
not take prolonged walks in order to avoid hypoglycemic 
reactions.  He was taking Metformin, Glucotrol, and Novolin 
70/30 twice a day; he said the medications helped and that he 
did not have any side effects, except for occasional 
hypoglycemia.  He was seeing his diabetic care provider every 
six weeks.  Physical and neurological examinations were 
normal.  The examiner reviewed the veteran's claims file and 
provided a diagnosis of diabetes mellitus, type II without 
complications.

C.	Legal Criteria

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.
The veteran's diabetes mellitus is rated under 38 C.F.R. 
§ 4.119, Code 7913 of VA's Rating Schedule.  Under this Code, 
a 20 percent rating (currently assigned) is warranted for 
diabetes mellitus requiring insulin and a restricted diet, or 
an oral hypoglycemic agent and a restricted diet.  A 40 
percent rating is assigned where insulin, a restricted diet, 
and regulation of activities are required.  A 60 percent 
rating is warranted where insulin, a restricted diet, and 
regulation of activities are required, along with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  Compensable 
complications of diabetes are evaluated separately unless 
they are part of the criteria used to support a 100 percent 
evaluation.  Noncompensable complications are considered part 
of the diabetic process under Code 7913.  See Note 1 to Code 
7913.

D.	Analysis

At the outset, it is noteworthy that the record does not 
contain any evidence that the veteran has any complications 
resulting from his diabetes.  Thus, separate ratings for 
complications are not indicated.

The record shows the veteran requires insulin and a 
restricted diet to manage his diabetes.  There is also 
evidence he has to regulate his activities because of his 
diabetes.  In that regard, on July 2003 VA examination, the 
veteran reported he walked two to three miles a day, and that 
he had not suffered from hypoglycemic reactions "in a long 
time".  Subsequently however, in November 2003, Dr. P. L. 
reported the veteran had to restrict his activities because 
of his diabetes.  On October 2005 VA examination, the veteran 
provided a medical history of suffering from hypoglycemic 
reactions about once a month and avoiding prolonged walks to 
prevent the onset of hypoglycemia.  The examiner, who 
reviewed the claims file and performed a complete 
examination, did not indicate he found these allegations 
unsupported.  Given that the veteran now has to limit 
exercise to avoid hypoglycemic reactions and has suffered 
from a marked increase of such reactions since July 2003, it 
is reasonably shown that his diabetes now requires him to 
regulate his activities.  Consequently, the evidence shows 
the veteran's diabetes warrants a 40 percent rating.

A higher (60 percent) rating is not warranted as 
hospitalizations or twice a month visits to his diabetic care 
provider due to ketoacidosis or hypoglycemic reactions are 
not shown.  In fact, the veteran has affirmatively indicated 
he has not been hospitalized for any episode of hypoglycemia 
and that he sees his diabetic treatment provider every six 
weeks. 


ORDER

A 40 percent rating is granted for the veteran's diabetes 
mellitus, subject to the regulations governing payment of 
monetary awards.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


